DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/09/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (US 2019/0079322, hereinafter “Feng”) in view of Kamimura et al. (US 2015/0219948, hereinafter “Kamimura”).
Regarding claim 1, Feng discloses a color filter (Figures 1-6; Paragraphs [0022]-[0030] identifying the embodiment shown in Figures 1-6), comprising:
a color filter substrate (130; Paragraph [0036]);
a plurality of sub-pixel regions (Figure 1, the regions where R, G and B are disposed therein; Paragraph [0036] “each pixel unit is provided therein with one of the color filtering blocks”) disposed on the color filter substrate, wherein each of the sub-pixel regions comprises a first signal region (Figure 6b, the region where G is disposed therein), a second signal region (Figure 6b, the region where B is disposed therein), and a laser path (the path formed on the second shading strips 120 between G and B; Paragraph [0034] “a nanoscale laser may be focused on and melt the second shading strip”) disposed between the first signal region and the second signal region;
a first light-shielding sheet (Figure 6b, second shading strip 120 under G) disposed on the first signal region and covered with a first common electrode layer (140 in the region where G is disposed therein; Paragraph [0061]); and

Feng does not disclose the first common electrode layer and the second common electrode layer being a first indium tin oxide layer and a second indium tin oxide layer, respectively; and wherein the first signal region receives signals through the first indium tin oxide layer, and the second signal region receives signals through the second indium tin oxide layer.
However, Kamimura teaches a common electrode layer can be made of indium-tin-oxide (ITO), and signals are supplied to common electrode layers (Paragraphs [0031]-[0032]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the first common electrode layer and the second common electrode layer as disclosed by Feng to have the common electrode layers be made of indium tin oxide as taught by Kamimura, and wherein the first signal region receives signals through the first indium tin oxide layer and the second signal region receives signals through the second indium tin oxide layer, where Feng is silent regarding the specific material, Kamimura teaches an appropriate and suitable material for a common electrode layer, and where "the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination" (see MPEP 2144.07), for the purpose of using a transparent conductive material for a common electrode layer and supplying signals thereto (Kamimura: Paragraphs [0031]-[0032]). 

Regarding claim 5, Feng discloses a method of manufacturing a color filter (Figures 1-6; Paragraphs [0022]-[0030] identifying the embodiment shown in Figures 1-6), comprising:
forming a substrate (130; Paragraph [0036]), wherein the substrate comprises a plurality of sub-pixel regions (Figure 1, the regions where R, G and B are disposed therein; Paragraph [0036] “each pixel unit is provided therein with one of the color filtering blocks”);
forming a first light-shielding sheet (Figure 6b, second shading strip 120 under G) and a second light-shielding sheet (Figure 6b, second shading strip 120 under B) in each of the sub-pixel regions of the substrate (Figures 1 and 6);
forming a common electrode layer (140; Paragraph [0061]) on the first light-shielding sheet and the second light-shielding sheet; and
lasering the common electrode layer to form a laser path (Figure 6b and Paragraph [0034] “a nanoscale laser may be focused on and melt the second shading strip” teaching the path formed on the second shading strips 120 between G and B);
wherein the laser path separates the common electrode layer into common electrode layer (Figure 6b, second shading strip 120 under G) covering the first light-shielding sheet, and a second common electrode layer (Figure 6b, second shading strip 120 under B) covering the second light-shielding sheet; and separating the sub-pixel region into a first signal region (Figure 6b, the region where G is disposed therein) comprising the first light-shielding sheet and the first common electrode layer, and a second signal region (Figure 6b, the region where B is disposed therein) comprising the second light-shielding sheet and the second common electrode layer.

However, Kamimura teaches a common electrode layer can be made of indium-tin-oxide (ITO), and signals are supplied to common electrode layers (Paragraphs [0031]-[0032]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the first common electrode layer and the second common electrode layer as disclosed by Feng to have the common electrode layers be made of indium tin oxide as taught by Kamimura, and wherein the first signal region receives signals through the first indium tin oxide layer and the second signal region receives signals through the second indium tin oxide layer, where Feng is silent regarding the specific material, Kamimura teaches an appropriate and suitable material for a common electrode layer, and where "the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination" (see MPEP 2144.07), for the purpose of using a transparent conductive material for a common electrode layer and supplying signals thereto (Kamimura: Paragraphs [0031]-[0032]). 

Allowable Subject Matter
Claims 2-4 and 6-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, Feng as modified by Kamimura discloses the limitations of claim 1 above. However, Feng and Kamimura fail to disclose or suggest, in light of the specification, “a path width of the laser path is greater than 450 μm”. The examiner further considered Yamazaki et al. (US 2002/0197421, hereinafter “Yamazaki”), Lee et al. (US 2007/0229735, hereinafter “Lee”),  and Tanaka (US 2004/0209410). Yamazaki teaches a laser for irradiating over a substrate being condensed into a linear shape with a width of 100 to 1000 μm (Paragraph [0074]). However, the specific widths of the linear shape of the laser as disclosed by Yamazaki is to form island semiconductor layers (Paragraph [0073]). The prior art, applied alone or in combination, fail to teach the combination and arrangement of elements recited in Applicant's claim 2. 

Regarding claim 3, Feng as modified by Kamimura discloses the limitations of claim 1 above. However, Feng and Kamimura fail to disclose or suggest, in light of the specification, “a region of the first light-shielding sheet is less than a region of the second light-shielding sheet, the first signal region receives a low-voltage signal through the first indium tin oxide layer, and the second signal region receives a high-voltage signal through the second indium tin oxide layer”. The examiner further considered Yonebayashi et al. (US 2019/0293991, hereinafter 

Regarding claim 4, Feng as modified by Kamimura discloses the limitations of claim 1 above. However, Feng and Kamimura fail to disclose or suggest, in light of the specification, “a region of the first signal region is less than a region of the second signal region, the first signal region receives a low-voltage signal through the first indium tin oxide layer, and the second signal region receives a high-voltage signal through the second indium tin oxide layer”. The examiner further considered Yonebayashi and Moore. For example, Yonebayashi teaches patterning picture elements with laser cutting (Figures 1-3; Paragraphs [0055]-[0056]) in which the region of a light-shielding layer on a picture element is different (the regions of 5 overlapping 2R, 2G and 2B being different), but fails to suggests the first signal region receives a low-voltage signal through the first indium tin oxide layer, and the second signal region receives a high-voltage signal through the second indium tin oxide layer. The prior art, applied alone or in combination, fail to teach the combination and arrangement of elements recited in Applicant's claim 4.
Regarding claim 6, Feng as modified by Kamimura discloses the limitations of claim 5 above. However, Feng and Kamimura fail to disclose or suggest, in light of the specification, “a path width of the laser path is greater than 450 μm”. The examiner further considered Yamazaki, Lee and Tanaka. For example, Yamazaki teaches a laser for irradiating over a substrate being condensed into a linear shape with a width of 100 to 1000 μm (Paragraph [0074]). However, the specific widths of the linear shape of the laser as disclosed by Yamazaki is to form island semiconductor layers (Paragraph [0073]). The prior art, applied alone or in combination, fail to teach the combination and arrangement of elements recited in Applicant's claim 6. 

Regarding claim 7, Feng as modified by Kamimura discloses the limitations of claim 5 above. However, Feng and Kamimura fail to disclose or suggest, in light of the specification, “a region of the first light-shielding sheet is less than a region of the second light-shielding sheet, the first signal region receives a low-voltage signal through the first indium tin oxide layer, and the second signal region receives a high-voltage signal through the second indium tin oxide layer”. The examiner further considered Yonebayashi and Moore. For example, Yonebayashi teaches patterning picture elements with laser cutting (Figures 1-3; Paragraphs [0055]-[0056]) in which the region of a light-shielding layer on a picture element is different (the regions of 5 overlapping 2R, 2G and 2B being different), but fails to suggests the first signal region receives a low-voltage signal through the first indium tin oxide layer, and the second signal region receives a high-voltage signal through the second indium tin oxide layer. The prior art, applied alone or 

Regarding claim 8, Feng as modified by Kamimura discloses the limitations of claim 5 above. However, Feng and Kamimura fail to disclose or suggest, in light of the specification, “a region of the first signal region is less than a region of the second signal region, the first signal region receives a low-voltage signal through the first indium tin oxide layer, and the second signal region receives a high-voltage signal through the second indium tin oxide layer”. The examiner further considered Yonebayashi and Moore. For example, Yonebayashi teaches patterning picture elements with laser cutting (Figures 1-3; Paragraphs [0055]-[0056]) in which the region of a light-shielding layer on a picture element is different (the regions of 5 overlapping 2R, 2G and 2B being different), but fails to suggests the first signal region receives a low-voltage signal through the first indium tin oxide layer, and the second signal region receives a high-voltage signal through the second indium tin oxide layer. The prior art, applied alone or in combination, fail to teach the combination and arrangement of elements recited in Applicant's claim 4.

Regarding claim 9, Feng discloses a display device (Paragraphs [0033] and [0052] identifying the embodiment shown in Figures 1-6), and the color filter as claimed in claim 1. Tseng et al. (US 2016/0238871, hereinafter “Tseng”) discloses a display device (Figure 6) comprising: a first substrate (20); a plurality of metal layers (24; Paragraph [0039]) disposed on the first substrate; a passivation layer (26) covering the first substrate and the plurality of metal 
However, Feng and Tseng fail to disclose or suggest, in light of the specification, “disposing positions of the plurality of color resists are aligned below a disposing position of the laser path”. The examiner further considered Chang et al. (US 2004/0119903), Yamazaki, Tanaka, Yonebayashi and Moore. However, the prior art, applied alone or in combination, fail to teach the combination and arrangement of elements recited in Applicant's claim 9.
Dependent claims 10-16 are allowable by virtue of their dependence on claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN Y JUNG whose telephone number is (469)295-9076.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN Y JUNG/Patent Examiner, Art Unit 2871